                 Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 1 of 11



 1   JOSEPH H. HUNT
     Assistant Attorney General,
 2   United States Department of Justice, Civil Division
 3   AUGUST E. FLENTJE
     Special Counsel
 4   WILLIAM C. PEACHEY
     Director, Office of Immigration Litigation, District Court Section
 5   GISELA A. WESTWATER
     Assistant Director
 6   STACEY I. YOUNG
     Senior Litigation Counsel
 7
     P. ANGEL MARTINEZ
 8   Trial Attorney

 9     P.O. Box 868, Ben Franklin Station
       Washington, DC 20044
10     Telephone: (202) 598-8085
       Facsimile: (202) 305-7000
11     Email: Angel.Martinez2@usdoj.gov
12                              UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA

14   FARANGIS EMAMI, et al.,                           Case No. 18-cv-01587-JD

15                    Plaintiffs,

16          v.

17   KIRSTJEN NIELSEN, et al.,
                       Defendants.
18

19 and

20 PARS EQUALITY CENTER, et al.,                       Case No. 18-cv-7818-JD

21                    Plaintiffs,
                                                       DEFENDANTS’ NOTICE OF MOTION,
22     v.                                              MOTION TO CONSOLIDATE OR, IN
                                                       THE ALTERNATIVE, STAY
23   MIKE POMPEO, et al.,                              PROCEEDINGS, AND MEMORANDUM
                                                       IN SUPPORT
24                    Defendants.
                                                       Judge: Hon. James Donato
25                                                     Hearing: April 11, 2019, 10 a.m.
                                                       Place: San Francisco U.S. Courthouse,
26                                                            Courtroom 11, 19th Floor

27

28
     DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                   Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 2 of 11



 1
                                                      TABLE OF CONTENTS
 2

 3                                                                                                                                           a

 4   MEMORANDUM OF POINTS AND AUTHORITIES ............................................................... 1

 5   I. INTRODUCTION ..................................................................................................................... 1
     II. BACKGROUND ....................................................................................................................... 1
 6
     III. ARGUMENT .......................................................................................................................... 2
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                  Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 3 of 11



 1
                                                   TABLE OF AUTHORITIES
 2
                                                                   CASES
 3
     Adams v. California Dep’t of Health Servs.,
 4     487 F.3d 684 (9th Cir. 2007) ...................................................................................................2, 6
 5   Adoma v. Univ. of Phoenix, Inc.,
       711 F. Supp. 2d 1142 (E.D. Cal. 2010)........................................................................................3
 6
     Aroche v. Park, et al.,
 7     No. SACV 17-0367-JGB-KK, 2017 WL 2857525 (June 5, 2017) ..............................................5
 8   Dusky, et al. v. Bellasaire Investments, et al.,
       No. SACV 07-874-DOC, 2007 WL 4403985, at *1 (C.D. Cal. Dec. 4, 2007)............................5
 9
     First Mercury Ins. Co. v. SQI, Inc., et al.,
10     Nos. C13-2110-JLR, C13-2109-JLR, 2014 WL 496685 (W.D. Wash. Feb. 6, 2014) ................5
11   Huene v. United States,
       743 F.2d 703 (9th Cir. 1984) .......................................................................................................3
12
     Moore v. Roadway Express, Inc., et al.,
13    No. 09-1588-SGL, 2009 WL 10670954 (C.D. Cal. Oct. 7, 2009)...............................................3
14   Walton v. Eaton Corp.,
      563 F.2d 66 (3d Cir. 1977)...........................................................................................................2
15

16

17

18

19

20

21

22

23

24

25

26

27

28   DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
               Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 4 of 11



 1                  NOTICE OF MOTION AND MOTION TO CONSOLIDATE OR,
                         IN THE ALTERNATIVE, STAY PROCEEDINGS
 2

 3          PLEASE TAKE NOTICE that on April 11, 2019, at 10:00 a.m., before the Honorable
 4   James Donato of the United States District Court for the Northern District of California, in
 5   Courtroom 11 of the 19th Floor of the Philip E. Burton Courthouse and Federal Building, 450

 6   Golden Gate Avenue, San Francisco, California, Defendants will move this Court to consolidate

 7   this case with Pars Equality Center, et al. v. Mike Pompeo, et al., 18-cv-7818-JD.

 8          Defendants’ motion is made pursuant to Rule 42(a) of the Federal Rules of Civil

 9   Procedure. The basis for this is set forth more fully in the following Memorandum of Points and
     Authorities.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                                                      a
               Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 5 of 11



 1
                         MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.     INTRODUCTION
 3
            Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, Defendants respectfully
 4
     request that this Court consolidate Pars Equality Center, et al. v. Pompeo, et al., No. 18-cv-7818-
 5   JD (Pars Equality Center), and Emami, et al. v. Nielsen, et al., 18-cv-1587-JD (Emami). These
 6   cases present overlapping facts, putative classes, and class claims, and consolidating them will
 7   preserve judicial and party resources. Consolidation will also ensure that the Court has a
 8   straightforward opportunity to resolve the issue at the heart of both cases—namely, whether the
 9   government’s implementation of the waiver provision set forth in Presidential Proclamation No.
10   9645 (“Proclamation”) is, as plaintiffs in both cases claim, “arbitrary, capricious, an abuse of

11   discretion, or otherwise not in accordance with law.” See Pars, Dkt. No. 1, at 60-64; Emami,

12   Amended Complaint, Dkt. No. 34, at 63-67.

13          Once the cases are consolidated, this Court should issue a schedule whereby a single
     amended complaint can be filed that consolidates the overlapping claims and, should the plaintiffs
14
     wish, addresses the dismissal of the Emami plaintiffs’ constitutional claims. The government
15
     should then be given an opportunity to respond to the amended consolidated complaint.
16
            If these cases are not consolidated, Pars should be stayed to permit Emami to be the lead
17
     matter to avoid confusion and duplication of effort in litigating the two cases.
18
     II.    BACKGROUND
19
            Pars was recently transferred to the Northern District of California pursuant to an order
20
     issued by the District Court for the Western District of Washington granting Defendants’ motion
21
     to transfer. Pars, Dkt. Nos. 55, 80. Defendants had based their motion to transfer on the substantial
22
     similarity between Pars and Emami, the earlier filed putative class action in this Court also
23   challenging the Proclamation’s waiver process. Id., Dkt. No. 55. In granting transfer, the
24   Washington court found that Pars and Emami feature “virtually identical” proposed classes,
25   including (1) foreign nationals subject to the Proclamation who have applied for visas and allege
26   that they have been or will be denied waivers of the entry prohibitions and (2) U.S. citizens and
27   lawful permanent residents with approved family-based visa petitions for those foreign nationals.
28   DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                                                      1
                 Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 6 of 11



 1
     Id., Dkt. No. 80, at 11-12. In addition, the Washington court found the same prevailing issue in
 2
     both cases, namely, plaintiffs’ claim that the government has implemented the Proclamation’s
 3
     waiver provision in a way that denies visa applicants meaningful notice of the availability of
 4
     waivers and the opportunity to demonstrate their eligibility for waivers. Id. Plaintiffs did “not argue
 5   that their claims differ[ed] in any meaningful fashion from those asserted in Emami,” and the only
 6   aspect of the Proclamation that they challenged was the waiver process—also the sole concern of
 7   the plaintiffs in Emami. Id. at 14-15; compare id., Dkt. No. 1, at 60-64, with Emami, Dkt. No. 34,
 8   at 63-66.
 9           After Pars transferred in from the Western District of Washington, this Court issued an
10   order finding Pars and Emami to be related and reassigning Pars to itself. Pars, Dkt. No. 86;

11   Emami, Dkt. No. 71. Prior to the order, the plaintiffs in Emami filed a notice of related cases

12   averring that Pars and Emami “challenge the same policy, involve substantially the same parties

13   and claims and arise out of the same events.” Emami, Dkt. No. 70, at 3; id., Dkt. No. 71 (finding
     cases related and reassigning Pars to itself). The plaintiffs also highlighted “the congruence” of
14
     the proposed classes in Pars and Emami and “the overlapping nature” of their class claims, aspects
15
     of the cases cited by the Washington court in its order to transfer. Id. at 3 (quoting Pars,
16
     Dkt. No. 80, at 15).
17
     III.    ARGUMENT
18
             A district court presented, as here, with two similar actions “may exercise its discretion to
19
     dismiss a duplicative later-filed action, to stay that action pending resolution of the previously filed
20
     action, to enjoin the parties from proceeding with it, or to consolidate both actions.” Adams v.
21
     California Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007). “Plaintiffs generally have
22
     ‘no right to maintain two separate actions involving the same subject matter at the same time in
23   the same court and against the same defendant.’” Id. (quoting Walton v. Eaton Corp., 563 F.2d 66,
24   70 (3d Cir. 1977) (en banc)).
25           Rule 42(a) of the Federal Rules of Civil Procedure affords a district court broad discretion
26   to consolidate several actions if those actions “involve a common question of law or fact.” That
27   said, “even where cases involve some common issues of law or fact, consolidation may be
28   DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                                                        2
               Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 7 of 11



 1
     inappropriate where individual issues predominate.” Moore v. Roadway Express, Inc., et al.,
 2
     No. 09-1588-SGL, 2009 WL 10670954, at *3 (C.D. Cal. Oct. 7, 2009) (internal quotation marks
 3
     omitted). Thus, in determining whether to consolidate, “a court is to weigh the interest of judicial
 4
     convenience against the potential for inconvenience, delay, or expense.” Id. (citing Huene v.
 5   United States, 743 F.2d 703, 704 (9th Cir. 1984)). Here, because Pars and Emami present nearly
 6   identical claims arising out of the same facts, as well as substantially overlapping putative classes,
 7   consolidation is wholly appropriate and would advance the interests of judicial economy and
 8   fairness to the parties. See id. at *4.
 9           First, it is undisputed that both Pars and Emami are putative class actions brought on behalf
10   of two primary subclasses: (1) foreign nationals who allege that they have been or will be denied

11   waivers of the Proclamation’s entry restrictions to which they are subject and (2) U.S. citizens and

12   lawful permanent residents with approved family-based visa petitions for such foreign nationals.

13   See Pars, Dkt. No. 1 ¶ 269; Emami, Dkt. No. 34 ¶ 10-12; see also Adoma v. Univ. of Phoenix, Inc.,
     711 F. Supp. 2d 1142, 1147 (E.D. Cal. 2010) (“In a collective action, the classes, and not the class
14
     representatives are compared.”). Emami’s “Family Member Class” is broader than Pars’s “U.S.
15
     Petitioner Subclass” in that the former also includes U.S. citizens and lawful permanent residents
16
     who have not filed family-based visa petitions but claim an interest in the entry of their foreign
17
     national family members under other visa categories. 1 Emami, Dkt. 34 ¶ 11. That aside, the two
18
     classes are “virtually identical,” with “no meaningful differences in the parameters of either set of
19
     subclasses,” and Plaintiffs have not argued otherwise. Pars, Dkt. No. 80, at 12. Indeed, the overlap
20
     found between the two classes extends to the named plaintiffs themselves: in both cases, the
21
     plaintiffs comprise U.S. citizens and lawful permanent residents with family members seeking to
22
     enter the United States on immigrant or nonimmigrant visas, diversity visa lottery selectees with
23   family members in the United States, and foreign nationals with approved EB-5 petitions.
24
     1
25     As part of their proposed class, Pars plaintiffs include foreign nationals of the countries identified
     in the Proclamation who are lawfully present in the United States and “wish to travel abroad and
26   return,” “but for the uncertainty” surrounding the waiver process. Pars, Dkt. No. 1 ¶ 269.
     Plaintiffs, however, have not alleged—including in their opposition to Defendants’ transfer
27   motion—that their inclusion of this amorphous subgroup serves to meaningfully distinguish their
     case from Emami. See id., Dkt. No. 55.
28   DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                                                        3
               Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 8 of 11



 1
     Compare id., Dkt. No. 1, at 30-55, with Emami, Dkt. No. 34, at 27-53.
 2
            Second, consolidation is appropriate because Pars and Emami involve exceedingly similar
 3
     claims based on a challenge to the Proclamation’s waiver process. In Emami, the plaintiffs ground
 4
     their complaint on their allegation that the government has failed “to implement clear guidance”
 5   regarding the waiver provision, as well as “to provide an accessible and meaningful process by
 6   which individuals may seek consideration of their request for a waiver” and “to provide
 7   individualized, case-by-case consideration for waivers under the Proclamation to all visa
 8   applicants.” Emami, Dkt. No. 34 ¶ 311. Likewise, in Pars, Plaintiffs direct their complaint
 9   squarely at the waiver process, alleging that Defendants have implemented the waiver provision
10   in a way that constricts the ability of visa applicants to demonstrate their eligibility for waivers.

11   E.g., Pars, Dkt. No. 1 ¶¶ 99 (“The lack of information provided [by the government] about how

12   waivers will be granted has resulted in a waiver process that is opaque . . . .”), 103 (“None of these

13   individuals who received waiver denials were given notice of the availability of a waiver or an
     opportunity to demonstrate their eligibility for such a waiver.”), 133 (“[N]umerous individuals
14
     have been denied waivers despite presenting one or more of the exemplar circumstances that the
15
     Proclamation states may warrant a waiver.”).
16
            To the extent that any distinctions can be said to exist between the two class complaints,
17
     they are only modest variations in how certain allegations are couched, and not material differences
18
     in the central claims being brought on behalf of the purported class members—who, as discussed
19
     above, are virtually the same in both cases. Thus, for instance, where Plaintiffs in Pars claim that
20
     Defendants have “misinterpreted and misapplied” the eligibility criteria for a waiver so as “to
21
     require a higher standard of proof than the Proclamation itself requires,” id. ¶ 283, the plaintiffs in
22
     Emami similarly contend that the government’s implementation of the waiver provision “has left
23   applicants confused about applicable standards of eligibility for waivers,” Emami, Dkt. No. 34
24   ¶ 74. Further, in both cases, the plaintiffs’ claim about improper standards derives not only from
25   the waiver process in general, but also from unidentified “actions” taken by the defendants to
26   compel consular officers “to deny waivers to the fullest extent possible,” and to deprive those
27   officers of “discretion over whether and when to grant a waiver.” Id.; Dkt. No. 34 ¶ 74; Pars,
28   DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                                                       4
                 Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 9 of 11



 1
     Dkt. No. 1 ¶ 284.
 2
            In short, Pars and Emami hang on the same basic legal questions regarding implementation
 3
     of the waiver provision and are subject to the same defenses the government presented in its motion
 4
     to dismiss in Emami. Notably, the plaintiffs in both actions do not challenge any other aspect of
 5   the Proclamation or, for that matter, any other executive policy. And given the common issues at
 6   the center of both cases, as well as their almost identical putative classes, consolidation would
 7   promote judicial economy by allowing this Court “to address any overlapping issues contained in
 8   the two cases in a more streamlined fashion” and “eliminating the need to file separate motions in
 9   each case on similar issues.” See First Mercury Ins. Co. v. SQI, Inc., et al., Nos. C13-2110-JLR,
10   C13-2109-JLR, 2014 WL 496685, at *3 (W.D. Wash. Feb. 6, 2014). Further, because the claims

11   presented in the two actions are substantially similar, consolidation would not only “enhance court

12   efficiency” but also “avoid substantial danger of inconsistent adjudications.” Dusky, et al. v.

13   Bellasaire Investments, et al., No. SACV 07-874-DOC, 2007 WL 4403985, at *1 (C.D. Cal. Dec.
     4, 2007).
14
            Against these factors favoring consolidation, the Court must consider any prejudice that
15
     might redound to the plaintiffs in both cases if consolidated. See Aroche v. Park, et al., No. SACV
16
     17-0367-JGB-KK, 2017 WL 2857525, at *7 (June 5, 2017). But given the substantial similarity of
17
     the actions, any potential prejudice to the plaintiffs is outweighed by the concrete benefits of
18
     judicial economy afforded through consolidation. See id. In particular, because Pars plaintiffs
19
     “rais[e] the same substantive legal claims,” they would not “suffer prejudice if required to
20
     consolidate with [Emami, which] is, in fact, further along in the litigation process,” but not so far
21
     ahead as to prevent Pars counsel from participating in coordinated litigation efforts with their
22
     Emami counterparts. 2 See id.
23          As this Court has previously noted, should the two actions be consolidated, the Court
24   should enter a schedule whereby the plaintiffs file a single amended complaint addressing all their
25

26
     2
      Before Pars was transferred from the Western District of Washington, Pars defendants filed a
27   motion to dismiss, which was struck from that court’s calendar in light of the order granting the
     motion to transfer. Pars, Dkt. No. 80, at 18.
28   DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                                                      5
                Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 10 of 11



 1
     overlapping claims. 3 That complaint could also, should plaintiffs choose, address the issues this
 2
     Court identified in dismissing the Emami plaintiffs’ constitutional claims. The government should
 3
     then have a period to respond to the amended consolidated complaint. An amended consolidated
 4
     complaint also would allow the plaintiffs to further refine their allegations and the legal issues for
 5   determination, given that this Court described the original Emami complaint as “loosely worded,”
 6   “stray[ing] into unreviewable areas,” and necessitating clarification “in [plaintiffs’] opposition
 7   brief and during oral argument.” Id., Dkt. No. 74, at 11.
 8             On February 15, 2019, and on February 19, 2019, counsel for Pars defendants contacted
 9   opposing counsel in Pars and Emami, requesting the plaintiffs’ position on a motion to consolidate
10   pursuant to Rule 42(a) of the Federal Rules of Civil Procedure. On February 20, 2019, Defendants

11   filed the corresponding motion to consolidate or, in the alternative, stay proceedings in Pars. See

12   Pars, Dkt. No. 91. At the time of filing, opposing counsel for both cases had not confirmed the

13   plaintiffs’ positions on that motion. On February 26, 2019, opposing counsel in Emami confirmed
     their opposition to the relief the government seeks in this motion.
14
               If these cases are not consolidated, Pars Equality should be stayed to permit Emami to be
15
     the lead matter to avoid confusion and duplication of effort in litigating the two cases.
16

17

18

19
         ///
20

21

22

23

24
     3
25     Defendants do not intend this consolidation motion to serve as a responsive pleading, nor do they
     find that the Court is foreclosed from ruling on the motion because Emami is only slightly further
26   along in the litigation process (as previously discussed, the fact that Emami is further along would
     appear to favor consolidating it with Pars so as to keep the Court from having to expend resources
27   ruling on a duplicative motion). Should the cases be consolidated, Defendants will comply with
     the new schedule entered by the Court, including deadlines for any responsive pleadings.
28   DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                                                       6
              Case 3:18-cv-01587-JD Document 76 Filed 02/26/19 Page 11 of 11



 1
            WHEREFORE, Defendants respectfully request that the Court grant this motion for
 2
     consolidation. In the alternative, Defendants request that the Court stay all proceedings in Pars
 3
     pending resolution of the earlier filed and substantially similar case of Emami. See Adams, 487
 4
     F.3d at 688.
 5

 6   Dated: February 26, 2019             Respectfully submitted,

 7                                        JOSEPH H. HUNT
                                          Assistant Attorney General
 8                                        United States Department of Justice, Civil Division
 9
                                          WILLIAM C. PEACHEY
10                                        Director
                                          Office of Immigration Litigation, District Court Section
11
                                          By: GISELA A. WESTWATER
12                                        Assistant Director
13
                                          By: STACEY I. YOUNG
14                                        Senior Litigation Counsel

15                                        By: /s/ P. Angel Martinez        z
                                          P. ANGEL MARTINEZ
16                                        Trial Attorney (NYBN 5009790)
17                                        U.S. Department of Justice, Civil Division
                                          Office of Immigration Litigation, District Court Section
18                                        P.O. Box 868, Ben Franklin Station
                                          Washington, DC 20044
19                                        T: (202) 598-8085
                                          F: (202) 305-7000
20                                        Angel.Martinez2@usdoj.gov
21

22

23

24

25

26

27

28   DEFENDANTS’ MOTION TO CONSOLIDATE OR,
     IN THE ALTERNATIVE, STAY PROCEEDINGS
     18-cv-01587-JD; 18-CV-7818
                                                    7
